                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Hon. Phillip A. Brimmer



Criminal Action No. 18-cr-00266-PAB

UNITED STATES OF AMERICA,

                 Plaintiff,

v.

4. OMAR HUMBERTO GONZALEZ-HERNANDEZ,
     a/k/a Omar Gonzalez,
     a/k/a Omar Humberto-Gonzales, and

5. JEREMIAH U. SERR,


                Defendants.



        GOVERNMENT'S NOTICE OF INTENT TO INTRODUCE EVIDENCE BY
     CERTIFICATION PURSUANT TO FED. R. EVID. 803(6), 807, 902(11) AND 902(13)



         The United States of America, by United States Attorney Jason R. Dunn, through

the undersigned Assistant United States Attorney, hereby files this Notice of Intent to

Introduce Evidence by Certification pursuant to Fed. R. Evid. 803(6), 807, 902(11) and

902(13). This filing is submitted to ensure formal compliance with the notification

requirements as contained within the aforementioned Rules. In support of this motion,

the United States submits as follows:

I.       NOTICE OF INTENT TO INTRODUCE EVIDENCE THROUGH
         CERTIFICATION:

         The United States respectfully makes this motion in limine and provides notice of
its intent to introduce certified documents from the DEA Denver Field Division within the

trial of the above-captioned case. These documents are admissible pursuant to, inter

alia, Fed. R. Evid. 803(6), 807 and 902(11) or 902(13). In support of said motion, the

Government offers the following:

       The above-captioned defendants are charged in relation to their respective roles in

inter alia, the distribution of methamphetamine, and conspiracy to commit the same, in

violation of Title 21, United States Code, Sections 841(a)(1) and 846.

       The government has obtained, and continues to obtain, certified documents for

introduction at trial in this matter. The following Attachments are certifications which the

Government intends to offer at trial:

       Attachment A contains a certification generated by wireless service provider

T-Mobile. Specifically, these records are described in relation to this case as follows:

Service provider call detail records and cell phone tower usage, starting 05/17/2018 and

ending 05/11/2018, for a cell phone (720.645.4129) being carried by Omar Humberto

Gonzales-Hernandez on May 9, 2018. The certification of records by T-Moble

representative Kevin Koslosky and the report from T-Mobile have been disclosed

previously in discovery and the Government’s intent to proceed by means of Rule 902(11)

has been made known to counsel informally.         The certification includes statements that

the records were made at or near the time of the occurrence of the matters set forth by (or

from information transmitted by) a person with knowledge of those matters; that such

records were kept in the course of regularly conducted business activity; that the

business activity made such records as a regular practice; and that if such record is not

the original, such record is a duplicate of the original.

                                              2
       Attachment B is a certification of the extraction of cell phone content (N22) from a

cell phone recovered from Jeremiah Serr (N21), created in the ordinary course of

business by the service provider and cell phone user, reproduced by reliable electronic

means. The extracted content (N22) of the cell phone has been previously disclosed in

discovery. The Government’s intent to proceed by means of Rule 902(11) has been made

known to counsel informally.

       Attachment C is a certification of the extraction of cell phone content (N9) from a

cell phone recovered from Edwin Roman-Acevedo on May 10, 2018 (N3), created in the

ordinary course of business by the service provider and cell phone user, reproduced by

reliable electronic means. The extracted content (N9) of the cell phone has been

previously disclosed in discovery. The Government’s intent to proceed by means of Rule

902(11) has been made known to counsel informally.

II.    THE GOVERNMENT’S PROPOSED DOCUMENTS ARE ADMISSIBLE
       PURSUANT TO FEDERAL RULES OF EVIDENCE 803(6) AND 902.

       The Federal Rules of Evidence set forth the requirements for a business record to

be admissible at trial. Fed. R. Evid. 803(6) excludes Records of Regularly Conducted

Activity from the application of the hearsay rule, regardless of declarant availability, if:

       (A)    The record was made at or near the time by--or from information
              transmitted by--someone with knowledge;

       (B)    The record was kept in the course of a regularly conducted activity of
              a business, organization, occupation, or calling, whether or not for
              profit;

       (C)    Making the record was a regular practice of that activity;

       (D)    All these conditions are shown by the testimony of the custodian or
              another qualified witness, or by a certification that complies with Rule
              902(11) or (12) [or (13)] or with a statute permitting certification; and

                                              3
       (E)    The opponent does not show that the source of information nor
              the method or circumstances of preparation indicate a lack of
              trustworthiness.

       Rule 902(13) of the Federal Rules of Evidence allows the admission of certified

records generated by an electronic process or system that produces an accurate result

when certified by a qualified person. See Fed. R. Evid. 902(11). However, that

provision also states that, “Before the trial or hearing, the proponent must give an adverse

party reasonable written notice of the intent to offer the record--and must make the record

and certification available for inspection--so that the party has a fair opportunity to

challenge them.” Id. This filing is submitted in compliance with that provision.

       At trial, the Government intends to offer the aforementioned records as, inter alia,

business records and as records generated by means of a reliable electronic process or

system. These documents are kept pursuant to the regular course of business activity.

The records are and/or will be accompanied by a certification which complies with Fed. R.

Evid. 803(6), 807, 902(12) or 902(13).

       As recognized by the Tenth Circuit, the business records exception to the hearsay

rule provides that certain records of regularly conducted business activity are admissible

for their truth even though they contain hearsay. United States v. Blechman, 657 F.3d

1052, 1065 (10th Cir. 2011). “The rationale behind this exception is that business

records ‘have a high degree of reliability because businesses have incentives to keep

accurate records.’” United States v. Ary, 518 F.3d 775, 786 (10th Cir. 2008) (internal

quotations omitted). The proponent of such documents is responsible for laying the

proper foundation for admission. United States v. Samaniego, 187 F.3d 1222, 1224


                                              4
(10th Cir.1999). In determining if these foundational facts have been established, the

court may consider hearsay and other evidence not admissible at trial. See Fed. R. Evid.

104(a) and 1101(d)(1); Bourjaily v. United States, 483 U.S. 171, 178-79 (1987).

       Rule 901(a) only requires the Government to make a prima facie showing of

authenticity or identification “so that a reasonable juror could find in favor of authenticity or

identification.” See, e.g., United States v. Chu Kong Yin, 935 F.2d 990, 996 (9th Cir.

1991). Once the Government meets this burden, “the credibility or probative force of the

evidence offered is, ultimately, an issue for the jury.” Id. (quoting United States v. Black,

767 F.2d 1334, 1342 (9th Cir.), cert. denied 474 U.S. 1022 (1985)).

                                         CONCLUSION

       Wherefore, it is respectfully requested that this Court accept this notice, as

tendered pursuant to Fed. R. Evid. 902(11), of the government’s intent to offer the

aforementioned documents at trial through, inter alia, certification as business records.

Moreover, it is respectfully requested that the government be permitted to supplement

this notification prior to trial, if necessary.

               Respectfully submitted this 15th day of February, 2019.

                                       JASON R. DUNN
                                       United States Attorney

                                       /s Guy Till
                                       BY: Guy Till
                                       Assistant United States Attorney
                                       U.S. Attorney's Office
                                       1801 California Street, #1600
                                       Denver, CO 80202
                                       303-454-0100
                                       Guy.Till@usdoj.gov



                                                  5
                                   CERTIFICATE OF SERVICE

       I hereby certify that on February 15th, 2019, I filed the foregoing with the Clerk of the Court
using the CM/ECF system, which will send an electronic notification of such filing to all counsel of
record.


                                                      s/David Vu
                                                      David Vu
                                                      Legal Assistant
                                                      United States Attorney's Office




                                                  6
Attachment A
012ÿ456789 5ÿ 175
ÿ 18ÿ8ÿÿ5725ÿÿ
,,,,7,5,,,,ÿ,,!,",,#,$,ÿ,%,!,,%,&,,,!,,,,ÿ,',,1,(,,ÿ,,!,,",#,,$,ÿ%,,!,%,,&,,,,!,",,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿÿ,ÿ,ÿ,ÿ),,,*,,,,,,+,,,8,ÿ,,,,,ÿ%,,,,,,,,
-&.7+ÿ/ÿ. 87)ÿ-819051ÿ23ÿ%%%!
ÿ
2ÿ5 5ÿ57706ÿ1 ÿ *76ÿ+6ÿ-&.7+ÿ78)88ÿ259ÿ15ÿ2ÿ1 ÿ1ÿ9715ÿ76ÿ 9788
ÿ
2ÿ6988ÿ1 ÿ1ÿ1ÿ76ÿÿ8978ÿ98+ÿ+72ÿ15ÿ119ÿ87ÿ18ÿ9*91 ÿ76ÿÿ78151ÿ15ÿ18ÿ89
15ÿ97 * ÿ97*ÿ76ÿ8978ÿ1515ÿ+6ÿ-&.7+ÿ78)88ÿ2598
ÿ
:;<=>?@A?BCÿBDÿ>;=B>E<F
ÿ
           IJKJLMNKOPQRSTSPU                                                                                                          JRVURÿLVRP                                                                                       XQOÿLVRP                                                                  YPZ[P\RPOÿKRP]
 ^_`abcbd_e                                                                                       `cf̀^f_`dg                                                                                       `cfddf_`dg                                                                                      hijjÿ:;Ai?j<ÿk?Alÿh;jjÿm?A;<
 ^_`abcbd_e                                                                                       `cf̀^f_`dg                                                                                       `cfddf_`dg                                                                                      mno<=>?o;>ÿpCDB
ÿ
2ÿ6988ÿ1 ÿ1
ÿÿÿ$ÿ)99ÿ8978ÿ2 8ÿ1ÿ1ÿ78ÿ518ÿÿ ÿ76ÿÿ79998859ÿ76ÿÿ1 8ÿ ÿ678ÿ+6ÿ78ÿ687
ÿÿÿÿÿÿÿÿ5678 175ÿ815  ÿ+6$ÿ1ÿ*875ÿ2ÿ05721ÿ76ÿ7ÿ1 8G
ÿÿÿ$ÿ)99ÿ8978ÿ2 8ÿ0*ÿ5ÿÿ9798ÿ76ÿ819186ÿ97599 ÿ+95ÿ196G
ÿÿÿ$ÿ-ÿ+95ÿ196ÿ1ÿ99ÿ8978ÿ1ÿ1ÿ81918ÿ*8199Gÿ15
ÿÿÿ3$ÿ26ÿ99ÿ8978ÿÿ57ÿÿ78151ÿ99ÿ8978ÿÿ1ÿ9*91 ÿ76ÿÿ781518
ÿ
2ÿ8+6ÿ9866ÿ1ÿÿ6781751ÿ1 5ÿ1ÿ+6ÿ ÿÿ898ÿ2ÿ95815ÿ1ÿ6ÿ156ÿ76ÿÿ1 5ÿ1ÿ+6
     ÿ85ÿ18ÿ2696ÿ61ÿ2ÿ1 ÿ9+H9ÿ7ÿ*95 58
ÿ
                                                                              )5986


                                                                                                                                                                                                                                                                     012ÿ456789 5ÿ 175ÿq879*
Interpreting Call Detail Records

 Your response includes Call Detail Records (CDR) either with or without location. Our query results in an Excel file with multiple
 columns. This is a combined report of calls and messages. Each row represents one call on the T-Mobile network. Some fields only
 appear in reports with location information.

 Calls made while roaming also do not appear on this report.

 Entries with outgoing calls to 8056377249 indicate incoming calls that are forwarded (out) to the voicemail system. Entries with
 outgoing calls to 8056377243 = 805-MESSAGE indicate voicemail retrieval.

 Please remember that T-Mobile CDR systems natively use Coordinated Universal Time (UTC). By default, that means a day of call
 detail records are taken from 00:00:01 to 23:59:59 UTC which may differ from your intended time range due to your time zone. If
 specific times other than our default are important to your inquiry, please submit legal demands with the date range/time frame
 adjusted for UTC to avoid delay or confusion. We are unable to convert the time displayed in the records to the local time of the
 handset.

 The columns present on your CDR may be:

     COLUMN NAME                                            DESCRIPTION                                  LOCATION                       NOTES
                                                                                                         RPT ONLY?
  Date                       Date format mm/dd/yyyy                                                         NO
  (UTC) Time                 24 hour time format - hh:mm:ss in UTC                                          NO        In UTC time
  Duration                   Duration in seconds                                                            NO
  Call Type                  Type of call: callForwarding = Forwarded Call; mSOriginating = Outgoing        NO       Cell Site location is not available for Call
                             Voice Call; mSTerminating = Incoming Voice; mSOriginatingSMSinMSC =                     Types SMSc and RCS-IMChat
                             Outgoing SMS; mSTerminatingSMSinMSC = Incoming SMS; moc=Mobile
                             Originating Call; mtc= Mobile Terminating Call; SMSc = text message;                    For SMSc messaging, T-Mobile provides
                             RCS-IMChat = rich content message, multimedia and text                                  record of any activity between the
                                                                                                                     requested target number and any other
                                                                                                                     customers utilizing the T-Mobile network
                                                                                                                     for the time and date range requested
                                                                                                                     regardless if the target number currently
                                                                                                                     is/was assigned to T-Mobile or a T-
                                                                                                                     Mobile wholesale partner.

  Direction                  Outgoing or Incoming to the target telephone number                            NO
  Calling Number             Phone number that initiated the call                                           NO
  Dialed Number              Dialed digits                                                                  NO
  Called Number              Phone number that received the call                                            NO
  Destination Number         The final destination number to which the network has connected the            NO
                             call (might be different from the one dialed by subscriber if network
                             translation was applied)
  IMSI                       International Mobile Subscriber Identity of the target number, if present      NO
  IMEI                       International Mobile Equipment Identity of the target number, if present       NO
  Completion Code            Completed successfully or Abnormal Completion (network interruption).          NO
                             Abnormal completion calls display on this report but may or may not
                             show on a customer's bill.
  Service Code               11 Calling line identification presentation                                    NO
                             12 Calling line identification restriction
                             13 Connected Line ID Presentation
                             20 All Call Forwarding Services
                             21 Call Forwarding Unconditional (CFU)
                             28 All Cond Call Forwarding Services
                             29 Call Forwarding on Mobile Subscriber Busy (CFB)
                             2A Call Forwarding on No Reply (CFNRy)
                             2B Call Forwarding on Not Reachable (CFNRc)
                             31 Explicit Call Transfer (ECT)
                             42 Call Hold 41 Call waiting
                             51 Multi-Party (MPTY)



   Legal Affairs – Law Enforcement Relations
   v. 180807
   Switch Name                Name of the switch which was used to deliver the call to the target         NO    This is NOT an indication of the
                              number.                                                                           location of the device.

   1st LTE Site ID            EnodeBid value in decimal                                                   YES   Only present if the call was over LTE
   1st LTE Sector ID          ID of the first sector used if the site is an LTE site                      YES   Only present if the call was over LTE
   1st LAC                    1st LAC value in decimal                                                    YES   Not present if the call was over LTE
   1st Cell ID                1st Cell Site ID value in decimal                                           YES   Not present if the call was over LTE
   1st Tower Azimuth          Location: Azimuth orientation of antenna serving user if available (see     YES
                              note below)
   1st Tower LAT              Latitude of 1st cell tower used.                                            YES
   1st Tower LONG             Longitude of 1st cell tower used.                                           YES
   1st Tower Address          Street Address of the 1st serving tower if available                        YES
   1st Tower City             City of the 1st serving tower if available                                  YES
   1st Tower State            State of the 1st serving tower if available                                 YES
   1st Tower Zip              ZIP of the 1st serving tower if available                                   YES
   Last LTE Site ID           EnodeBid value in decimal                                                   YES   Only present if the call was over LTE
   Last LTE Sector ID         ID of the last sector used if the site is an LTE site                       YES   Only present if the call was over LTE
   Last LAC ID                Last LAC value in decimal                                                   YES   Not present if the call was over LTE
   Last Cell ID               Last Cell Site ID value in decimal                                          YES   Not present if the call was over LTE
   Last Tower Azimuth         Azimuth orientation of antenna serving user if available (see note below)   YES
   Last Tower LAT             Latitude of last cell tower used.                                           YES
   Last Tower LONG            Longitude of last cell tower used.                                          YES
   Last Tower Address         Street Address of the last serving tower if available                       YES
   Last Tower City            City of the last serving tower if available                                 YES
   Last Tower State           State of the last serving tower if available                                YES
   Last Tower Zip             ZIP of the last serving tower if available                                  YES




 A NOTE ON AZIMUTH: The azimuth listed is the center compass degree facing of the identified sector of the tower. Generally, the
 coverage of a tower is circular and divided in three equal pieces (each 120 degrees wide). Due north is 0, due south is 180. However,
 not every tower is aligned with the first sector starting at 0. Using the listed azimuth, rough direction from the tower can be
 calculated for a call. The center degree of the sector’s facing is indicated in this field. For example, if a facing has a listed orientation
 of 90, the center of the coverage is pointed at 90 degrees but the sector will cover traffic from roughly 60 degrees on either side
 (thus 30 to 150 degrees in this example).


For more information on UTC, please visit: http://www.timeanddate.com/time/aboututc.html. To convert records to your local time, you
will need to 1use a converter such as http://www.worldtimeserver.com/convert_time_in_UTC.aspx.




    Legal Affairs – Law Enforcement Relations
    v. 180807
                                             Interpreting Subscriber Information
Your response includes subscriber information. Our query results in an Excel file with multiple rows. Not all rows appear on every
report depending on the type of subscriber, their dates of service and the nature of your request.

The rows present may be:

 Subscriber Details:
                        Subscriber Name                    Name associated with billing for this phone number
                        Subscriber Address                 Address associated with this phone number
                        Subscriber Status                  Status of the account
                        Subscriber Name Effective Date     Date this name became associated with this phone number


 Account Details:
                        Activation Date                    Account Activation Date
                        Termination Date                   Cancellation/Termination Date, if it has been terminated
                        Account Name                       Primary Accountholder's Name
                        Account No                         Billing Account Number (BAN)
                        Account Effective Date             Current Account Status Effective Date
                        Account Expiration Date            Account Expiration Date, if it has been terminated


 Device Details:
                        Phone Model                        Phone Model
                        ICCID                              Integrated Circuit Card Identifier for the SIM card
                        IMSI                               International Mobile Subscriber Identity
                        MDN Effective Date                 Phone number begin date
                        MDN Expiration Date                Phone number end date
                        MSISDN No                          Target number
                        MSISDN Status                      Current status of this telephone number
                        MSISDN Market                      Home market of this telephone number
                        MSISDN Name                        Name associated with this telephone number
                        SIM                                Subscriber Identity Module number associated with this phone number
                        IMEI                               International Mobile Equipment Identity
                        Begin Service Date                 N/A
                        Device Network Type                GSM or CDMA (only displays for legacy MetroPCS customers


 Billing Details:
                        Bill Name                          Name associated with billing for this phone number
                        Bill Birth Date                    Subscriber birth date
                        Bill SSN                           Subscriber Social Security Number
                        Bill Cycle                         Bill cycle for postpaid subscribers
                        Bill Address                       Subscriber address
                        Company Name                       Business Name
                        Rate Plan                          Subscriber Plan
                        Rate Plan Desc                     Description of major features under the plan
                        Contact 1                          Primary contact phone number


 Legal Affairs – Law Enforcement Relations
Interpreting Subscriber Information                                                                                       Page 2 of 2

                        Contact 2                           Secondary contact phone number
                        Brand                               TMUS brand or MVNO providing service
                        Coupon                              Prepaid Coupon Serial Number
                        Last Refilled                       Last Prepaid Refill Date


 Ported Details:
                        Ported Carrier                      Company to which the number has been ported, if known



PLEASE NOTE: You may receive multiple subscriber information files if the target has used their SIM card with multiple devices or if
the subscriber’s line has been suspended multiple times within your target timeframe.




 Legal Affairs – Law Enforcement Relations
Information Provided To:

Agency:                     DEA
Requestor:                  BRET CAMPBELL
Agent Address:              DEA
Billing City, State, Zip:   CENTENNIAL, CO 80112-0000
Provided On:                September 14, 2018


This is in response to the Search Warrant, 720-645-4129, dated August 02, 2018, which w
You have requested Information for the subscriber associated with MSISDN: 7206454129

Subscriber Details:
                            Subscriber Name                  JOANNA ZARATE SUAREZ
                            Subscriber Address               1130 S RALEIGH ST, DENVER,
                            Subscriber Status                Suspended
                            Subscriber Name Effective Date   10/09/2017

Account Details:
                            Brand                            TMUS
                            Activation Date                  10/09/2017
                            Termination Date                 09/09/2018
                            Account Name                     JOANNA ZARATE SUAREZ
                            Account No                       960945193
                            Account Effective Date           10/09/2017
                            Account Expiration Date          09/09/2018

Device Details:
                            IMSI                             310260756200114
                            MSISDN Expiration Date           09/09/2018
                            MSISDN Disconnect Reason         Non-Payment
                            MSISDN No                        7206454129
                            MSISDN Status                    Suspended
                            MSISDN Market                    DEC
                            MSISDN Name                      JOANNA ZARATE SUAREZ
                            SIM                              8901260755762001142
                            IMEI                             999999999999999
                            Begin Service Date               10/09/2017

Billing Details:
                            Bill Name                        JOANNA ZARATE SUAREZ
                            Bill Birth Date                  12/21/1989
                            Bill SSN                         608325273
                            Bill Cycle                       7
                            Bill Address                     1130 S RALEIGH ST, DENVER,
                            Company Name                     SUAREZ
                            Rate Plan                        FRLTUNL
                            Rate Plan Desc                   T-Mobile ONE
                  Contact 1
                  Contact 2        7208084228
                  Coupon
                  Last Refilled

Ported Details:
                  Ported Carrier   Regular
       Request Submission Response

was served upon T-Mobile US, Inc.
9.




 CO 80219 USA




 CO 80219 USA
       Information Provided To:

       Agency:                             DEA
       Requestor:                          BRET CAMPBELL
       Agent Address:                      DEA
       Billing City, State, Zip:           CENTENNIAL, CO 80112-0000                                                                                                     Request Submission Response
       Provided On:                        September 14, 2018

       This is in response to the Search Warrant, 720-645-4129, dated August 02, 2018, which was served upon T-Mobile US, Inc. You have requested information for the subscriber
       associated with MSISDN: 7206454129. All times below are reflected in Coordinated Universal Time (UTC).

           Date       Time      Duration      Call Type      Direction   Calling Number    Dialed Number      Called Number       Destination        IMSI              IMEI         Completion     Service
                                                                                                                                   Number                                             Code          Code
        05/07/2018   00:20:02                   SMSC                          2300                             17206454129                                                          Completed
                                                                                                                                                                                    Successfully
        05/07/2018   02:19:45       19           mtc         Incoming     17208084228        17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed        11
                                                                                                                                                                                    Successfully
        05/07/2018   02:36:30      3125          mtc         Incoming     524151615202       17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed        11
                                                                                                                                                                                    Successfully
        05/07/2018   02:43:17                   SMSC                      526563560169                         17206454129                                                          Completed
                                                                                                                                                                                    Successfully
        05/07/2018   03:29:04       7       callForwarding   Outgoing     524151615202       18056377249       18056377249        18056377249   310260756200114                     Completed      011;2B
                                                                                                                                                                                    Successfully
        05/07/2018   03:29:29       9       callForwarding   Outgoing     524151615202       18056377249       18056377249        18056377249   310260756200114                     Completed      011;2B
                                                                                                                                                                                    Successfully
        05/07/2018   03:55:52               RCS-IMCHAT       Outgoing     17206454129                          17209174674                                                          Completed
                                                                                                                                                                                    Successfully
        05/07/2018   03:55:53               RCS-IMCHAT       Outgoing     17206454129                          17209174674                                                          Completed
                                                                                                                                                                                    Successfully
        05/07/2018   03:58:21               RCS-IMCHAT       Outgoing     17206454129                          17209174674                                                          Completed
                                                                                                                                                                                    Successfully
        05/07/2018   03:58:21               RCS-IMCHAT       Outgoing     17206454129                          17209174674                                                          Completed
                                                                                                                                                                                    Successfully
        05/07/2018   05:10:35                   SMSC                      13035078384                          17206454129                                                          Completed
                                                                                                                                                                                    Successfully
        05/07/2018   12:31:19                   SMSC                      17206454129                          13035078384                                                          Completed
                                                                                                                                                                                    Successfully
        05/07/2018   12:37:19                   SMSC                      13035078384                          17206454129                                                          Completed
                                                                                                                                                                                    Successfully
        05/07/2018   12:38:20                   SMSC                      17206454129                          13035078384                                                          Completed
                                                                                                                                                                                    Successfully
        05/07/2018   12:39:19                   SMSC                      13035078384                          17206454129                                                          Completed
                                                                                                                                                                                    Successfully
        05/07/2018   12:39:48                   SMSC                      17206454129                          13035078384                                                          Completed
                                                                                                                                                                                    Successfully
        05/07/2018   13:27:44      108           mtc         Incoming     17209174674        17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed        11
                                                                                                                                                                                    Successfully
        05/07/2018   14:29:12       91          moc          Outgoing     17206454129        13035078384       13035078384        13035078384   310260756200114   355619082770980   Completed
                                                                                                                                                                                    Successfully
        05/07/2018   14:39:57                   SMSC                      17206454129                          17208084228                                                          Completed
                                                                                                                                                                                    Successfully

Information Provided By:
T-Mobile US, Inc.                                                                         4 Sylvan Way, Parsippany, New Jersey 07054                                                                  Page: 1 of 36
Law Enforcement Relations                                                                    Tel: 866-537-0911; Fax: 973-292-8697
        05/07/2018   14:54:06            SMSC                       2300                            17206454129                                                          Completed
                                                                                                                                                                         Successfully
        05/07/2018   14:57:09            SMSC                       2300                            17206454129                                                          Completed
                                                                                                                                                                         Successfully
        05/07/2018   14:57:15            SMSC                    17208084228                        17206454129                                                          Completed
                                                                                                                                                                         Successfully
        05/07/2018   15:29:21            SMSC                    17206454129                        17208084228                                                          Completed
                                                                                                                                                                         Successfully
        05/07/2018   15:36:03            SMSC                       2300                            17206454129                                                          Completed
                                                                                                                                                                         Successfully
        05/07/2018   17:29:48            SMSC                    17206454129                        17208084228                                                          Completed
                                                                                                                                                                         Successfully
        05/07/2018   19:45:26   190       moc         Outgoing   17206454129      13035078384       13035078384        13035078384   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/07/2018   20:24:02   17        moc         Outgoing   17206454129      17208084228       17208084228        17208084228   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/07/2018   21:14:55   3         moc         Outgoing   17206454129      17209174674       17209174674        17209174674   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/07/2018   21:15:10   3         moc         Outgoing   17206454129      17209174674       17209174674        17209174674   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/07/2018   21:15:27   3         moc         Outgoing   17206454129      17203258944       17203258944        17203258944   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/07/2018   21:48:41   195       moc         Outgoing   17206454129      13039227861       13039227861        13039227861   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/07/2018   22:38:21             moc         Outgoing   17206454129      17209174674       17209174674        17209174674   310260756200114   355619082770980    Abnormal
                                                                                                                                                                         Completion
        05/07/2018   22:38:46   217   mSOriginating   Outgoing   7206454129       17209174674       17209174674        17209174674   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/07/2018   23:22:27   59        moc         Outgoing   17206454129      17208084228       17208084228        17208084228   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/07/2018   23:23:36   12        moc         Outgoing   17206454129      17208084228       17208084228        17208084228   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/07/2018   23:29:06   35        mtc         Incoming   17208084228      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      11
                                                                                                                                                                         Successfully
        05/07/2018   23:36:30   4         moc         Outgoing   17206454129      17208084228       17208084228        17208084228   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/07/2018   23:37:10   5         moc         Outgoing   17206454129      17208084228       17208084228        17208084228   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/07/2018   23:39:26   42        moc         Outgoing   17206454129      7204761719         7204761719        17204761719   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/07/2018   23:42:44            SMSC                    17208084228                        17206454129                                                          Completed
                                                                                                                                                                         Successfully
        05/07/2018   23:43:03            SMSC                    17208084228                        17206454129                                                          Completed
                                                                                                                                                                         Successfully
        05/07/2018   23:44:17            SMSC                    17206454129                        17208084228                                                          Completed
                                                                                                                                                                         Successfully
        05/07/2018   23:44:42            SMSC                    17208084228                        17206454129                                                          Completed
                                                                                                                                                                         Successfully
        05/07/2018   23:45:53            SMSC                    17206454129                        17208084228                                                          Completed
                                                                                                                                                                         Successfully
        05/07/2018   23:46:00            SMSC                    17208084228                        17206454129                                                          Completed
                                                                                                                                                                         Successfully
        05/07/2018   23:46:11            SMSC                    17206454129                        17208084228                                                          Completed
                                                                                                                                                                         Successfully


Information Provided By:
T-Mobile US, Inc.                                                              4 Sylvan Way, Parsippany, New Jersey 07054                                                                Page: 2 of 36
Law Enforcement Relations                                                         Tel: 866-537-0911; Fax: 973-292-8697
        05/08/2018   00:14:34   38       mtc       Incoming   17208084228      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       11
                                                                                                                                                                      Successfully
        05/08/2018   02:47:29         RCS-IMCHAT   Outgoing   17206454129                        17209174674                                                          Completed
                                                                                                                                                                      Successfully
        05/08/2018   02:47:31         RCS-IMCHAT   Outgoing   17206454129                        17209174674                                                          Completed
                                                                                                                                                                      Successfully
        05/08/2018   02:48:52   194      mtc       Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       11
                                                                                                                                                                      Successfully
        05/08/2018   03:11:54         RCS-IMCHAT   Outgoing   17206454129                        17209174674                                                          Completed
                                                                                                                                                                      Successfully
        05/08/2018   03:11:56         RCS-IMCHAT   Outgoing   17206454129                        17209174674                                                          Completed
                                                                                                                                                                      Successfully
        05/08/2018   04:20:28            moc       Outgoing   17206454129      13036534131       13036534131        13036534131   310260756200114   355619082770980    Abnormal
                                                                                                                                                                      Completion
        05/08/2018   05:01:48           SMSC                  17206454129                        13035078384                                                          Completed
                                                                                                                                                                      Successfully
        05/08/2018   05:02:42           SMSC                  13035078384                        17206454129                                                          Completed
                                                                                                                                                                      Successfully
        05/08/2018   05:28:12           SMSC                  17206454129                        17208084228                                                          Completed
                                                                                                                                                                      Successfully
        05/08/2018   16:26:37   424      mtc       Incoming   14064135714      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       11
                                                                                                                                                                      Successfully
        05/08/2018   18:14:27           SMSC                  17206454129                        17202783701                                                          Completed
                                                                                                                                                                      Successfully
        05/08/2018   18:15:15           SMSC                  17202783701                        17206454129                                                          Completed
                                                                                                                                                                      Successfully
        05/08/2018   18:29:50           SMSC                  17206454129                        17202783701                                                          Completed
                                                                                                                                                                      Successfully
        05/08/2018   19:24:29   5        moc       Outgoing   17206454129      17204511038       17204511038        17204511038   310260756200114   355619082770980   Completed
                                                                                                                                                                      Successfully
        05/08/2018   21:06:02   3        mtc       Incoming   17204511038      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      02A;11
                                                                                                                                                                      Successfully
        05/08/2018   21:06:34   3        moc       Outgoing   17204511038      18056377249       18056377249        12532229999   310260756200114   355619082770980   Completed       02A
                                                                                                                                                                      Successfully
        05/08/2018   23:47:25           SMSC                  12142574000                        17206454129                                                          Completed
                                                                                                                                                                      Successfully
        05/08/2018   23:47:33           SMSC                  12142574000                        17206454129                                                          Completed
                                                                                                                                                                      Successfully
        05/08/2018   23:48:29           SMSC                  17206454129                        12142574000                                                          Completed
                                                                                                                                                                      Successfully
        05/08/2018   23:48:56           SMSC                  17206454129                        12142574000                                                          Completed
                                                                                                                                                                      Successfully
        05/08/2018   23:51:40           SMSC                  12142574000                        17206454129                                                          Completed
                                                                                                                                                                      Successfully
        05/08/2018   23:53:14           SMSC                  17206454129                        12142574000                                                          Completed
                                                                                                                                                                      Successfully
        05/08/2018   23:53:15           SMSC                  17206454129                        12142574000                                                          Completed
                                                                                                                                                                      Successfully
        05/09/2018   00:16:45   219      mtc       Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       11
                                                                                                                                                                      Successfully
        05/09/2018   00:50:02   101      mtc       Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       11
                                                                                                                                                                      Successfully
        05/09/2018   03:14:20           SMSC                  13035078384                        17206454129                                                          Completed
                                                                                                                                                                      Successfully


Information Provided By:
T-Mobile US, Inc.                                                           4 Sylvan Way, Parsippany, New Jersey 07054                                                                  Page: 3 of 36
Law Enforcement Relations                                                      Tel: 866-537-0911; Fax: 973-292-8697
        05/09/2018   04:31:02   46        mtc         Incoming   13035078384      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                         Successfully
        05/09/2018   12:31:33   34        moc         Outgoing   17206454129      13035078384       13035078384        13035078384   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/09/2018   13:23:38   35        mtc         Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                         Successfully
        05/09/2018   13:38:04   93        moc         Outgoing   17206454129      17209174674       17209174674        17209174674   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/09/2018   13:42:26   66        moc         Outgoing   17206454129      17208084228       17208084228        17208084228   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/09/2018   13:59:37   179   mSTerminating   Incoming   7209174674                         17206454129                      310260756200114   355619082770980   Completed         11
                                                                                                                                                                         Successfully
        05/09/2018   14:06:52   48    mSOriginating   Outgoing   7206454129       13035078384       13035078384        13035078384   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/09/2018   14:20:24   64    mSTerminating   Incoming   7208084228                         17206454129                                        355619082770980   Completed       041;42
                                                                                                                                                                         Successfully
        05/09/2018   14:21:27   73    mSTerminating   Incoming   7209174674                         17206454129                                        355619082770980   Completed       041;51
                                                                                                                                                                         Successfully
        05/09/2018   14:23:04   149   mSOriginating   Outgoing   7206454129       17208084228       17208084228        17208084228   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/09/2018   14:31:56   1     mSOriginating   Outgoing   7206454129       13035078384       13035078384        13035078384   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/09/2018   14:34:06   139   mSOriginating   Outgoing   7206454129       7205143016         7205143016        17205143016   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/09/2018   14:41:20         mSOriginating   Outgoing   7206454129       13035078384       13035078384        13035078384   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/09/2018   14:42:40   63    mSOriginating   Outgoing   7206454129       12142574000       12142574000        12142574000   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/09/2018   14:56:10   9         mtc         Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                         Successfully
        05/09/2018   14:58:48   75        mtc         Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                         Successfully
        05/09/2018   15:11:51             SMSC                   17202783701                        17206454129                                                          Completed
                                                                                                                                                                         Successfully
        05/09/2018   15:19:51          RCS-IMCHAT     Outgoing   17206454129                        17209174674                                                          Completed
                                                                                                                                                                         Successfully
        05/09/2018   15:24:51   192       mtc         Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                         Successfully
        05/09/2018   16:00:19   75        moc         Outgoing   17206454129      17204511038       17204511038        17204511038   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/09/2018   16:07:41   113       mtc         Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                         Successfully
        05/09/2018   17:27:33   5         moc         Outgoing   17206454129      17208084228       17208084228        17208084228   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/09/2018   17:30:18   23        mtc         Incoming   17208084228      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                         Successfully
        05/09/2018   17:39:00   101       moc         Outgoing   17206454129      7209174674         7209174674        17209174674   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/09/2018   17:40:05   4         mtc         Incoming   17206093397      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      041;2A;11
                                                                                                                                                                         Successfully
        05/09/2018   17:40:37   4         moc         Outgoing   17206093397      18056377249       18056377249        12532229999   310260756200114   355619082770980   Completed        02A
                                                                                                                                                                         Successfully
        05/09/2018   17:40:59   65        moc         Outgoing   17206454129      17206093397       17206093397        17206093397   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully


Information Provided By:
T-Mobile US, Inc.                                                              4 Sylvan Way, Parsippany, New Jersey 07054                                                                   Page: 4 of 36
Law Enforcement Relations                                                         Tel: 866-537-0911; Fax: 973-292-8697
        05/09/2018   17:53:49   155        mtc          Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       11
                                                                                                                                                                           Successfully
        05/09/2018   18:06:43   8          moc          Outgoing   17206454129      16672168097       16672168097        16672168097   310260756200114   355619082770980   Completed
                                                                                                                                                                           Successfully
        05/09/2018   18:07:16   145        mtc          Incoming   16672168097      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      041;11
                                                                                                                                                                           Successfully
        05/09/2018   18:13:51   36         mtc          Incoming   16672168097      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       11
                                                                                                                                                                           Successfully
        05/09/2018   18:36:28   124        mtc          Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       11
                                                                                                                                                                           Successfully
        05/09/2018   18:37:35              mtc          Incoming   17204511881      17206454129       17206454129        17206454129   310260756200114   355619082770980    Abnormal      041;11
                                                                                                                                                                           Completion
        05/09/2018   18:39:25              moc          Outgoing   17206454129      17204511881       17204511881        17204511881   310260756200114   355619082770980    Abnormal
                                                                                                                                                                           Completion
        05/09/2018   19:00:12              moc          Outgoing   17206454129      17208084228       17208084228        17208084228   310260756200114   355619082770980    Abnormal
                                                                                                                                                                           Completion
        05/09/2018   19:19:48   272        mtc          Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       11
                                                                                                                                                                           Successfully
        05/09/2018   19:30:38   157        mtc          Incoming   17208084228      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       11
                                                                                                                                                                           Successfully
        05/09/2018   19:33:47   55    mSTerminating     Incoming   7208084228                         17206454129                      310260756200114   355619082770980   Completed       11
                                                                                                                                                                           Successfully
        05/09/2018   19:36:47   2      mSOriginating    Outgoing   7206454129       17208084228       17208084228        17208084228   310260756200114   355619082770980   Completed
                                                                                                                                                                           Successfully
        05/09/2018   19:41:37   205   mSTerminating     Incoming   7203258944                         17206454129                      310260756200114   355619082770980   Completed       11
                                                                                                                                                                           Successfully
        05/09/2018   19:45:18   244    mSOriginating    Outgoing   7206454129       17204511881       17204511881        17204511881   310260756200114   355619082770980   Completed
                                                                                                                                                                           Successfully
        05/09/2018   20:04:06   16    mSTerminating     Incoming   7203258944                         17206454129                      310260756200114   355619082770980   Completed       11
                                                                                                                                                                           Successfully
        05/09/2018   20:05:44              SMSC                    17206454129                        17203258944                                                          Completed
                                                                                                                                                                           Successfully
        05/09/2018   20:05:45   60    mSOriginatingSM   Outgoing   17206454129                         7203258944                      310260756200114   355619082770980   Completed
                                          SinMSC                                                                                                                           Successfully
        05/09/2018   21:05:55   168    mSTerminating    Incoming   7208084228                         17206454129                      310260756200114   355619082770980   Completed       11
                                                                                                                                                                           Successfully
        05/09/2018   22:11:56              moc          Outgoing   17209174674      18056377249       18056377249        12532229999   310260756200114                      Abnormal       02B
                                                                                                                                                                           Completion
        05/09/2018   22:12:12   137   mSTerminating     Incoming   7209174674                         17206454129                      310260756200114   355619082770980   Completed       11
                                                                                                                                                                           Successfully
        05/09/2018   22:58:46   108        mtc          Incoming   17208084228      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       11
                                                                                                                                                                           Successfully
        05/09/2018   23:59:24              SMSC                    17206454129                        17208084228                                                          Completed
                                                                                                                                                                           Successfully
        05/10/2018   00:04:46           RCS-IMCHAT      Outgoing   17206454129                        17209174674                                                          Completed
                                                                                                                                                                           Successfully
        05/10/2018   00:05:44           RCS-IMCHAT      Outgoing   17206454129                        17209174674                                                          Completed
                                                                                                                                                                           Successfully
        05/10/2018   00:19:24   38         moc          Outgoing   17206454129      17208084228       17208084228        17208084228   310260756200114   355619082770980   Completed
                                                                                                                                                                           Successfully
        05/10/2018   00:21:04   114        mtc          Incoming   17204511038      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       11
                                                                                                                                                                           Successfully
        05/10/2018   00:39:37              SMSC                    17208084228                        17206454129                                                          Completed
                                                                                                                                                                           Successfully


Information Provided By:
T-Mobile US, Inc.                                                                4 Sylvan Way, Parsippany, New Jersey 07054                                                                  Page: 5 of 36
Law Enforcement Relations                                                           Tel: 866-537-0911; Fax: 973-292-8697
        05/10/2018   00:39:58             SMSC                    17206454129                        17208084228                                                          Completed
                                                                                                                                                                          Successfully
        05/10/2018   00:46:51   626        mtc         Incoming   17204511881      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      11
                                                                                                                                                                          Successfully
        05/10/2018   00:52:24             SMSC                    17208084228                        17206454129                                                          Completed
                                                                                                                                                                          Successfully
        05/10/2018   00:54:26             SMSC                    17206454129                        17208084228                                                          Completed
                                                                                                                                                                          Successfully
        05/10/2018   00:54:40             SMSC                    17208084228                        17206454129                                                          Completed
                                                                                                                                                                          Successfully
        05/10/2018   00:59:47             SMSC                    17206454129                        17208084228                                                          Completed
                                                                                                                                                                          Successfully
        05/10/2018   01:00:05             SMSC                    17208084228                        17206454129                                                          Completed
                                                                                                                                                                          Successfully
        05/10/2018   01:00:33             SMSC                    17206454129                        17208084228                                                          Completed
                                                                                                                                                                          Successfully
        05/10/2018   01:01:14             SMSC                    17208084228                        17206454129                                                          Completed
                                                                                                                                                                          Successfully
        05/10/2018   01:52:25          RCS-IMCHAT      Outgoing   17206454129                        17204511038                                                          Completed
                                                                                                                                                                          Successfully
        05/10/2018   01:53:44          RCS-IMCHAT      Outgoing   17206454129                        17204511038                                                          Completed
                                                                                                                                                                          Successfully
        05/10/2018   01:54:48          RCS-IMCHAT      Outgoing   17206454129                        17204511038                                                          Completed
                                                                                                                                                                          Successfully
        05/10/2018   01:55:21          RCS-IMCHAT      Outgoing   17206454129                        17204511038                                                          Completed
                                                                                                                                                                          Successfully
        05/10/2018   01:55:55          RCS-IMCHAT      Outgoing   17206454129                        17204511038                                                          Completed
                                                                                                                                                                          Successfully
        05/10/2018   01:56:56          RCS-IMCHAT      Outgoing   17206454129                        17204511038                                                          Completed
                                                                                                                                                                          Successfully
        05/10/2018   02:09:25   211        mtc         Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      11
                                                                                                                                                                          Successfully
        05/10/2018   02:33:00   250        mtc         Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      11
                                                                                                                                                                          Successfully
        05/10/2018   03:17:03             SMSC                    17206454129                            2942                                                             Completed
                                                                                                                                                                          Successfully
        05/10/2018   03:17:03             SMSC                       2942                            17206454129                                                          Completed
                                                                                                                                                                          Successfully
        05/10/2018   03:19:07             SMSC                    17206454129                            2942                                                             Completed
                                                                                                                                                                          Successfully
        05/10/2018   03:19:07             SMSC                       2942                            17206454129                                                          Completed
                                                                                                                                                                          Successfully
        05/10/2018   03:19:09             SMSC                    17206454129                            2942                                                             Completed
                                                                                                                                                                          Successfully
        05/10/2018   03:19:09             SMSC                       2942                            17206454129                                                          Completed
                                                                                                                                                                          Successfully
        05/10/2018   03:41:03   94         mtc         Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      11
                                                                                                                                                                          Successfully
        05/10/2018   03:44:37   36         moc         Outgoing   17206454129      17209174674       17209174674        17209174674   310260756200114   355619082770980   Completed
                                                                                                                                                                          Successfully
        05/10/2018   04:09:12             SMSC                    17209174674                        17206454129                                                          Completed
                                                                                                                                                                          Successfully
        05/10/2018   04:09:31   60    mSTerminatingS   Incoming   17209174674                        17206454129                      310260756200114   355619082770980   Completed
                                        MSinMSC                                                                                                                           Successfully


Information Provided By:
T-Mobile US, Inc.                                                               4 Sylvan Way, Parsippany, New Jersey 07054                                                                Page: 6 of 36
Law Enforcement Relations                                                          Tel: 866-537-0911; Fax: 973-292-8697
        05/10/2018   05:09:44             SMSC                   17206454129                        17206093397                                                          Completed
                                                                                                                                                                         Successfully
        05/10/2018   05:10:15             SMSC                   17206454129                        17206093397                                                          Completed
                                                                                                                                                                         Successfully
        05/10/2018   05:10:15          RCS-IMCHAT     Outgoing   17206454129                        17206093397                                                          Completed
                                                                                                                                                                         Successfully
        05/10/2018   05:10:15          RCS-IMCHAT     Outgoing   17206454129                        17206093397                                                          Completed
                                                                                                                                                                         Successfully
        05/10/2018   05:12:38             mtc         Incoming   17206093397      17206454129       17206454129        17206454129   310260756200114   355619082770980    Abnormal      11
                                                                                                                                                                         Completion
        05/10/2018   05:12:55   59        mtc         Incoming   17206093397      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      11
                                                                                                                                                                         Successfully
        05/10/2018   05:25:44          RCS-IMCHAT     Outgoing   17206454129                        17206093397                                                          Completed
                                                                                                                                                                         Successfully
        05/10/2018   05:25:44          RCS-IMCHAT     Outgoing   17206454129                        17206093397                                                          Completed
                                                                                                                                                                         Successfully
        05/10/2018   05:27:09          RCS-IMCHAT     Outgoing   17206454129                        17206093397                                                          Completed
                                                                                                                                                                         Successfully
        05/10/2018   05:27:09          RCS-IMCHAT     Outgoing   17206454129                        17206093397                                                          Completed
                                                                                                                                                                         Successfully
        05/10/2018   12:39:35   37        moc         Outgoing   17206454129      17206093397       17206093397        17206093397   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/10/2018   13:57:33   84        moc         Outgoing   17206454129      17208084228       17208084228        17208084228   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/10/2018   14:26:34   26        mtc         Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      11
                                                                                                                                                                         Successfully
        05/10/2018   14:30:06   115       mtc         Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      11
                                                                                                                                                                         Successfully
        05/10/2018   15:03:42   6         moc         Outgoing   17206454129      17206454136       17206454136        17206454136   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/10/2018   15:10:49   147   mSTerminating   Incoming   7209174674                         17206454129                      310260756200114   355619082770980   Completed      11
                                                                                                                                                                         Successfully
        05/10/2018   15:45:30   71    mSOriginating   Outgoing   7206454129       17206093397       17206093397        17206093397   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/10/2018   15:54:31   21    mSOriginating   Outgoing   7206454129       7209174674         7209174674        17209174674   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/10/2018   15:56:12   119   mSOriginating   Outgoing   7206454129       7203258944         7203258944        17203258944   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/10/2018   15:59:08   3     mSOriginating   Outgoing   7206454129       17208084228       17208084228        17208084228   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/10/2018   16:04:29   2     mSOriginating   Outgoing   7206454129       7205059790         7205059790        17205059790   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/10/2018   16:06:05   4     mSOriginating   Outgoing   7206454129       17208084228       17208084228        17208084228   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/10/2018   16:07:30   171   mSOriginating   Outgoing   7206454129       17204756452       17204756452        17204756452   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/10/2018   16:10:57   145   mSTerminating   Incoming   7209174674                         17206454129                                        355619082770980   Completed      41
                                                                                                                                                                         Successfully
        05/10/2018   16:12:51   3         moc         Outgoing   17208084228      18056377249       18056377249        12532229999   310260756200114                     Completed      02A
                                                                                                                                                                         Successfully
        05/10/2018   16:12:51         mSTerminating   Incoming   7208084228                         17206454129                      310260756200114   355619082770980    Abnormal      11
                                                                                                                                                                         Completion
        05/10/2018   16:14:08   3     mSOriginating   Outgoing   7206454129       17208084228       17208084228        17208084228   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully


Information Provided By:
T-Mobile US, Inc.                                                              4 Sylvan Way, Parsippany, New Jersey 07054                                                                Page: 7 of 36
Law Enforcement Relations                                                         Tel: 866-537-0911; Fax: 973-292-8697
        05/10/2018   16:31:45   31          mtc          Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                            Successfully
        05/10/2018   16:32:29   250        moc           Outgoing   17206454129      17209174674       17209174674        17209174674   310260756200114   355619082770980   Completed
                                                                                                                                                                            Successfully
        05/10/2018   16:42:55   62          mtc          Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                            Successfully
        05/10/2018   17:32:21   103        moc           Outgoing   17206454129      13035078384       13035078384        13035078384   310260756200114   355619082770980   Completed
                                                                                                                                                                            Successfully
        05/10/2018   17:34:38   9          moc           Outgoing   17206454129      17204511038       17204511038        17204511038   310260756200114   355619082770980   Completed
                                                                                                                                                                            Successfully
        05/10/2018   17:35:44          RCS-IMCHAT        Outgoing   17206454129                        17204511038                                                          Completed
                                                                                                                                                                            Successfully
        05/10/2018   17:35:45          RCS-IMCHAT        Outgoing   17206454129                        17204511038                                                          Completed
                                                                                                                                                                            Successfully
        05/10/2018   17:35:45          RCS-IMCHAT        Outgoing   17206454129                        17204511038                                                          Completed
                                                                                                                                                                            Successfully
        05/10/2018   17:36:18               mtc          Incoming   17206454136      17206454129       17206454129        17206454129   310260756200114   355619082770980    Abnormal         11
                                                                                                                                                                            Completion
        05/10/2018   17:36:35   123        moc           Outgoing   17206454129      17206454136       17206454136        17206454136   310260756200114   355619082770980   Completed
                                                                                                                                                                            Successfully
        05/10/2018   17:50:58   314         mtc          Incoming   17205059790      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                            Successfully
        05/10/2018   17:51:42   2           mtc          Incoming   17204511038      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      041;2A;11
                                                                                                                                                                            Successfully
        05/10/2018   17:52:14   2          moc           Outgoing   17204511038      18056377249       18056377249        12532229999   310260756200114   355619082770980   Completed        02A
                                                                                                                                                                            Successfully
        05/10/2018   17:56:33   169        moc           Outgoing   17206454129      17204511038       17204511038        17204511038   310260756200114   355619082770980   Completed
                                                                                                                                                                            Successfully
        05/10/2018   18:00:07   119        moc           Outgoing   17206454129      17208084228       17208084228        17208084228   310260756200114   355619082770980   Completed
                                                                                                                                                                            Successfully
        05/10/2018   18:03:09   27         moc           Outgoing   17206454129      17206454136       17206454136        17206454136   310260756200114   355619082770980   Completed
                                                                                                                                                                            Successfully
        05/10/2018   19:26:45   81          mtc          Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                            Successfully
        05/10/2018   19:38:30         RCS-FileTransfer   Outgoing   17206454129                        17209174674                                                          Completed
                                                                                                                                                                            Successfully
        05/10/2018   19:39:35   11         moc           Outgoing   17206454129      17209174674       17209174674        17209174674   310260756200114   355619082770980   Completed
                                                                                                                                                                            Successfully
        05/10/2018   19:40:19   7          moc           Outgoing   17206454129      17208084228       17208084228        17208084228   310260756200114   355619082770980   Completed
                                                                                                                                                                            Successfully
        05/10/2018   19:41:13   32         moc           Outgoing   17206454129      17206454136       17206454136        17206454136   310260756200114   355619082770980   Completed
                                                                                                                                                                            Successfully
        05/10/2018   19:45:30   340         mtc          Incoming   17208084228      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                            Successfully
        05/10/2018   21:38:02   261         mtc          Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                            Successfully
        05/10/2018   22:44:31              SMSC                     17206454129                        17208084228                                                          Completed
                                                                                                                                                                            Successfully
        05/10/2018   22:48:15              SMSC                     17208084228                        17206454129                                                          Completed
                                                                                                                                                                            Successfully
        05/10/2018   22:48:22   132         mtc          Incoming   17208084228      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                            Successfully
        05/10/2018   23:23:16   240        moc           Outgoing   17206454129      17209174674       17209174674        17209174674   310260756200114   355619082770980   Completed
                                                                                                                                                                            Successfully


Information Provided By:
T-Mobile US, Inc.                                                                 4 Sylvan Way, Parsippany, New Jersey 07054                                                                   Page: 8 of 36
Law Enforcement Relations                                                            Tel: 866-537-0911; Fax: 973-292-8697
        05/10/2018   23:28:53   356        mtc         Incoming   16672168097      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                          Successfully
        05/10/2018   23:49:14   202        mtc         Incoming   17208084203      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                          Successfully
        05/10/2018   23:59:27   3         moc          Outgoing   17206454129      17208084203       17208084203        17208084203   310260756200114   355619082770980   Completed
                                                                                                                                                                          Successfully
        05/11/2018   00:14:04   3         moc          Outgoing   17206454129      17208084203       17208084203        17208084203   310260756200114   355619082770980   Completed
                                                                                                                                                                          Successfully
        05/11/2018   00:15:09   3         moc          Outgoing   17206454129      17208084228       17208084228        17208084228   310260756200114   355619082770980   Completed
                                                                                                                                                                          Successfully
        05/11/2018   00:15:24   27        moc          Outgoing   17206454129      17206454136       17206454136        17206454136   310260756200114   355619082770980   Completed
                                                                                                                                                                          Successfully
        05/11/2018   00:16:22   4          mtc         Incoming   17206454136      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       029;11
                                                                                                                                                                          Successfully
        05/11/2018   00:16:28             SMSC                    17206454129                        17206454136                                                          Completed
                                                                                                                                                                          Successfully
        05/11/2018   00:16:39   4         moc          Outgoing   17206454136      18056377249       18056377249        12532229999   310260756200114   355619082770980   Completed         29
                                                                                                                                                                          Successfully
        05/11/2018   00:17:17   3          mtc         Incoming   17206454136      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       029;11
                                                                                                                                                                          Successfully
        05/11/2018   00:17:32   3         moc          Outgoing   17206454136      18056377249       18056377249        12532229999   310260756200114   355619082770980   Completed         29
                                                                                                                                                                          Successfully
        05/11/2018   00:19:53   6     callForwarding   Outgoing   7193527483       18056377249       18056377249        18056377249   310260756200114                     Completed       011;2B
                                                                                                                                                                          Successfully
        05/11/2018   00:20:12   5     callForwarding   Outgoing   7193527483       18056377249       18056377249        18056377249   310260756200114                     Completed       011;2B
                                                                                                                                                                          Successfully
        05/11/2018   00:21:58   2          mtc         Incoming   17206454136      17206454129       17206454129        17206454129   310260756200114                     Completed       021;11
                                                                                                                                                                          Successfully
        05/11/2018   00:21:58   2         moc          Outgoing   17206454136      18056377249       18056377249        12532229999   310260756200114                     Completed        02B
                                                                                                                                                                          Successfully
        05/11/2018   00:34:17             moc          Outgoing   17206454129      17208084203       17208084203        17208084203   310260756200114   355619082770980    Abnormal
                                                                                                                                                                          Completion
        05/11/2018   00:35:54   3          mtc         Incoming   17206454136      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       029;11
                                                                                                                                                                          Successfully
        05/11/2018   00:36:04   3         moc          Outgoing   17206454136      18056377249       18056377249        12532229999   310260756200114   355619082770980   Completed         29
                                                                                                                                                                          Successfully
        05/11/2018   00:36:26             SMSC                    17206454136                        17206454129                                                          Completed
                                                                                                                                                                          Successfully
        05/11/2018   00:38:33   8          mtc         Incoming   17206454136      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                          Successfully
        05/11/2018   00:46:30   37         mtc         Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                          Successfully
        05/11/2018   00:46:44   2          mtc         Incoming   17206093397      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      041;2A;11
                                                                                                                                                                          Successfully
        05/11/2018   00:47:16   2         moc          Outgoing   17206093397      18056377249       18056377249        12532229999   310260756200114   355619082770980   Completed        02A
                                                                                                                                                                          Successfully
        05/11/2018   00:48:55   4          mtc         Incoming   17206609077      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       029;11
                                                                                                                                                                          Successfully
        05/11/2018   00:49:04   4         moc          Outgoing   17206609077      18056377249       18056377249        12532229999   310260756200114   355619082770980   Completed         29
                                                                                                                                                                          Successfully
        05/11/2018   00:58:11   3          mtc         Incoming   17206454136      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       02A;11
                                                                                                                                                                          Successfully
        05/11/2018   00:58:43   3         moc          Outgoing   17206454136      18056377249       18056377249        12532229999   310260756200114   355619082770980   Completed        02A
                                                                                                                                                                          Successfully


Information Provided By:
T-Mobile US, Inc.                                                               4 Sylvan Way, Parsippany, New Jersey 07054                                                                   Page: 9 of 36
Law Enforcement Relations                                                          Tel: 866-537-0911; Fax: 973-292-8697
        05/11/2018   00:59:38            SMSC                    17206454136                        17206454129                                                          Completed
                                                                                                                                                                         Successfully
        05/11/2018   01:01:34   66        moc         Outgoing   17206454129      17206454136       17206454136        17206454136   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/11/2018   01:07:04   3         mtc         Incoming   17206609077      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      029;11
                                                                                                                                                                         Successfully
        05/11/2018   01:07:15   3         moc         Outgoing   17206609077      18056377249       18056377249        12532229999   310260756200114   355619082770980   Completed       29
                                                                                                                                                                         Successfully
        05/11/2018   01:10:45   9         moc         Outgoing   17206454129      17206609077       17206609077        17206609077   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/11/2018   01:11:22   12        moc         Outgoing   17206454129      17206609077       17206609077        17206609077   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/11/2018   01:13:54             moc         Outgoing   17206454129      17206454136       17206454136        17206454136   310260756200114   355619082770980    Abnormal
                                                                                                                                                                         Completion
        05/11/2018   01:14:13   6     mSOriginating   Outgoing   7206454129       17206454136       17206454136        17206454136   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/11/2018   01:14:37   18        moc         Outgoing   17206454129      17206609077       17206609077        17206609077   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/11/2018   01:16:06   20        mtc         Incoming   17206609077      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       11
                                                                                                                                                                         Successfully
        05/11/2018   01:21:32   28        moc         Outgoing   17206454129      17206454136       17206454136        17206454136   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/11/2018   01:44:43   117       mtc         Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       11
                                                                                                                                                                         Successfully
        05/11/2018   01:55:06   2         mtc         Incoming   17206093397      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      029;11
                                                                                                                                                                         Successfully
        05/11/2018   01:55:18   2         moc         Outgoing   17206093397      18056377249       18056377249        12532229999   310260756200114   355619082770980   Completed       29
                                                                                                                                                                         Successfully
        05/11/2018   01:56:57         RCS-IMCHAT      Outgoing   17206454129                        17209174674                                                          Completed
                                                                                                                                                                         Successfully
        05/11/2018   01:56:58         RCS-IMCHAT      Outgoing   17206454129                        17209174674                                                          Completed
                                                                                                                                                                         Successfully
        05/11/2018   01:59:25   46        moc         Outgoing   17206454129      17206454136       17206454136        17206454136   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/11/2018   02:03:07         RCS-IMCHAT      Outgoing   17206454129                        17206093397                                                          Completed
                                                                                                                                                                         Successfully
        05/11/2018   02:03:09         RCS-IMCHAT      Outgoing   17206454129                        17206093397                                                          Completed
                                                                                                                                                                         Successfully
        05/11/2018   02:03:27   8         moc         Outgoing   17206454129      17205059790       17205059790        17205059790   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully
        05/11/2018   02:09:08            SMSC                    17206454129                        17206454136                                                          Completed
                                                                                                                                                                         Successfully
        05/11/2018   02:13:54   2         mtc         Incoming   17202962593      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      02A;11
                                                                                                                                                                         Successfully
        05/11/2018   02:14:26   2         moc         Outgoing   17202962593      18056377249       18056377249        12532229999   310260756200114   355619082770980   Completed       02A
                                                                                                                                                                         Successfully
        05/11/2018   02:14:29            SMSC                    17206454136                        17206454129                                                          Completed
                                                                                                                                                                         Successfully
        05/11/2018   02:17:27   75        mtc         Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       11
                                                                                                                                                                         Successfully
        05/11/2018   02:18:43   106       mtc         Incoming   17205059790      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      041;11
                                                                                                                                                                         Successfully
        05/11/2018   02:34:13   432       moc         Outgoing   17206454129      7202206225         7202206225        17202206225   310260756200114   355619082770980   Completed
                                                                                                                                                                         Successfully


Information Provided By:
T-Mobile US, Inc.                                                              4 Sylvan Way, Parsippany, New Jersey 07054                                                                Page: 10 of 36
Law Enforcement Relations                                                         Tel: 866-537-0911; Fax: 973-292-8697
        05/11/2018   02:43:55   64       moc       Outgoing   17206454129      7202206225         7202206225        17202206225   310260756200114   355619082770980   Completed
                                                                                                                                                                      Successfully
        05/11/2018   02:46:11   146      mtc       Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                      Successfully
        05/11/2018   03:25:37   23       mtc       Incoming   17204756452      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                      Successfully
        05/11/2018   03:31:24           SMSC                  17204756452                        17206454129                                                          Completed
                                                                                                                                                                      Successfully
        05/11/2018   03:32:08           SMSC                  17204756452                        17206454129                                                          Completed
                                                                                                                                                                      Successfully
        05/11/2018   03:32:12           SMSC                  17206454129                        17204756452                                                          Completed
                                                                                                                                                                      Successfully
        05/11/2018   03:32:25           SMSC                  17204756452                        17206454129                                                          Completed
                                                                                                                                                                      Successfully
        05/11/2018   03:33:10           SMSC                  17204756452                        17206454129                                                          Completed
                                                                                                                                                                      Successfully
        05/11/2018   03:38:45   3        mtc       Incoming   17206093397      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       029;11
                                                                                                                                                                      Successfully
        05/11/2018   03:39:14   3        moc       Outgoing   17206093397      18056377249       18056377249        12532229999   310260756200114   355619082770980   Completed         29
                                                                                                                                                                      Successfully
        05/11/2018   03:40:17         RCS-IMCHAT   Outgoing   17206454129                        17206093397                                                          Completed
                                                                                                                                                                      Successfully
        05/11/2018   03:43:24           SMSC                  17206454129                        17206093397                                                          Completed
                                                                                                                                                                      Successfully
        05/11/2018   03:43:24         RCS-IMCHAT   Outgoing   17206454129                        17206093397                                                          Completed
                                                                                                                                                                      Successfully
        05/11/2018   04:13:45           SMSC                  17206454129                        17205059790                                                          Completed
                                                                                                                                                                      Successfully
        05/11/2018   04:16:33   1        moc       Outgoing   17206454129      17208084203       17208084203        17208084203   310260756200114   355619082770980   Completed
                                                                                                                                                                      Successfully
        05/11/2018   12:12:59   42       mtc       Incoming   17209985151      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                      Successfully
        05/11/2018   12:15:02            mtc       Incoming   17203600991      17206454129       17206454129        17206454129   310260756200114   355619082770980    Abnormal         11
                                                                                                                                                                      Completion
        05/11/2018   12:39:28   15       moc       Outgoing   17206454129      17206609077       17206609077        17206609077   310260756200114   355619082770980   Completed
                                                                                                                                                                      Successfully
        05/11/2018   12:42:28           SMSC                  17206454129                        17205059790                                                          Completed
                                                                                                                                                                      Successfully
        05/11/2018   12:44:38   39       mtc       Incoming   17205059790      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                      Successfully
        05/11/2018   13:21:51   139      mtc       Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                      Successfully
        05/11/2018   13:23:10   4        mtc       Incoming   18016388454      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      041;2A;11
                                                                                                                                                                      Successfully
        05/11/2018   13:23:41   4        moc       Outgoing   18016388454      18056377249       18056377249        12532229999   310260756200114   355619082770980   Completed        02A
                                                                                                                                                                      Successfully
        05/11/2018   13:39:04   20       moc       Outgoing   17206454129     526563560169       526563560169      526563560169   310260756200114   355619082770980   Completed
                                                                                                                                                                      Successfully
        05/11/2018   13:55:08   48       moc       Outgoing   17206454129      17206609077       17206609077        17206609077   310260756200114   355619082770980   Completed
                                                                                                                                                                      Successfully
        05/11/2018   16:22:59   289      moc       Outgoing   17206454129      17209985151       17209985151        17209985151   310260756200114   355619082770980   Completed
                                                                                                                                                                      Successfully
        05/11/2018   16:30:09           SMSC                  14807251767                        17206454129                                                          Completed
                                                                                                                                                                      Successfully


Information Provided By:
T-Mobile US, Inc.                                                           4 Sylvan Way, Parsippany, New Jersey 07054                                                                  Page: 11 of 36
Law Enforcement Relations                                                      Tel: 866-537-0911; Fax: 973-292-8697
        05/11/2018   19:11:30   451        mtc         Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                          Successfully
        05/11/2018   19:11:48   4          mtc         Incoming   17203258944      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed      041;2A;11
                                                                                                                                                                          Successfully
        05/11/2018   19:12:19   4         moc          Outgoing   17203258944      18056377249       18056377249        12532229999   310260756200114   355619082770980   Completed        02A
                                                                                                                                                                          Successfully
        05/11/2018   19:51:50   43         mtc         Incoming   13033569705      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                          Successfully
        05/11/2018   20:32:10   19         mtc         Incoming   16672168097      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                          Successfully
        05/11/2018   20:36:10   63        moc          Outgoing   17206454129      16672168097       16672168097        16672168097   310260756200114   355619082770980   Completed
                                                                                                                                                                          Successfully
        05/11/2018   20:39:22   38        moc          Outgoing   17206454129      16672168097       16672168097        16672168097   310260756200114   355619082770980   Completed
                                                                                                                                                                          Successfully
        05/11/2018   20:41:18   3     callForwarding   Outgoing   6672168097       18056377249       18056377249        18056377249   310260756200114                     Completed       011;2B
                                                                                                                                                                          Successfully
        05/11/2018   21:40:21   42        moc          Outgoing   17206454129      7203600991         7203600991        17203600991   310260756200114   355619082770980   Completed
                                                                                                                                                                          Successfully
        05/11/2018   21:42:41   42        moc          Outgoing   17206454129      7203600991         7203600991        17203600991   310260756200114   355619082770980   Completed         42
                                                                                                                                                                          Successfully
        05/11/2018   21:42:58   13         mtc         Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed       041;11
                                                                                                                                                                          Successfully
        05/11/2018   22:10:55   33        moc          Outgoing   17206454129      18056377243       18056377243        12532229999   310260756200114   355619082770980   Completed
                                                                                                                                                                          Successfully
        05/11/2018   22:11:30             SMSC                        129                            17206454129                                                          Completed
                                                                                                                                                                          Successfully
        05/11/2018   23:22:47   58         mtc         Incoming   17209174674      17206454129       17206454129        17206454129   310260756200114   355619082770980   Completed         11
                                                                                                                                                                          Successfully




Information Provided By:
T-Mobile US, Inc.                                                               4 Sylvan Way, Parsippany, New Jersey 07054                                                                  Page: 12 of 36
Law Enforcement Relations                                                          Tel: 866-537-0911; Fax: 973-292-8697
    Switch Name    1st LTE Site 1st LTE Sector   1st LAC   1st Cell ID   1st Tower     1st Tower LAT   1st Tower LONG     1st Tower Address     1st Tower City   1st Tower 1st Tower Last LTE Site   Last LTE
                        ID            ID                                  Azimuth                                                                                  State       Zip        ID         Sector ID
    mavsms_pol03

      CRTAS001       21918            11                                    340          39.691141        -105.042055     4255 W. Florida Ave      Denver           CO       80224

      CRTAS001       21918            11                                    340          39.691141        -105.042055     4255 W. Florida Ave      Denver           CO       80224

    mavsms_pol03

      PHMSS317

      PHMSS317

      RMSTTN08

      RMSDAL02

      RMSDAL02

      RMSTTN08

    mavsms_pol03

    mavsms_pol01

    mavsms_pol03

    mavsms_pol01

    mavsms_pol03

    mavsms_ttn03

      CHTAS009       21918            1                                     340          39.691141        -105.042055     4255 W. Florida Ave      Denver           CO       80224

      CHTAS009       21918            1                                     340          39.691141        -105.042055     4255 W. Florida Ave      Denver           CO       80224

    mavsms_ttn01


Information Provided By:
T-Mobile US, Inc.                                                                    4 Sylvan Way, Parsippany, New Jersey 07054                                                                        Page: 13 of 36
Law Enforcement Relations                                                               Tel: 866-537-0911; Fax: 973-292-8697
    mavsms_pol03

    mavsms_pol03

    mavsms_ttn02

    mavsms_pol02

    mavsms_pol03

    mavsms_pol02

      CHTAS009       21918   1                    340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CHTAS009       21918   1                    340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CHTAS009       21918   11                   340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CHTAS009       21918   11                   340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CHTAS009       21918   11                   340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CHTAS009       21918   1                    340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CHTAS009       21918   11                   340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      PHMSS317                    11097   35261   340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      PHTAS002       34387   12                   100       39.711645        -105.028468        252 S. Hooker        Denver   CO   80219

      PHTAS002       34387   12                   100       39.711645        -105.028468        252 S. Hooker        Denver   CO   80219

      PHTAS002       34387   12                   100       39.711645        -105.028468        252 S. Hooker        Denver   CO   80219

      PHTAS002       34387   12                   100       39.711645        -105.028468        252 S. Hooker        Denver   CO   80219

      PHTAS002       34463   11                   340       39.698727        -105.023608      1000 S. Eliot Street   Denver   CO   80219

      PHTAS002       34463   11                   340       39.698727        -105.023608      1000 S. Eliot Street   Denver   CO   80219

    mavsms_pol01

    mavsms_ttn01

    mavsms_ttn02

    mavsms_pol01

    mavsms_pol02

    mavsms_ttn03

    mavsms_pol01



Information Provided By:
T-Mobile US, Inc.                                       4 Sylvan Way, Parsippany, New Jersey 07054                                         Page: 14 of 36
Law Enforcement Relations                                  Tel: 866-537-0911; Fax: 973-292-8697
      PHTAS002       39920    12   100       39.693002        -105.026518    3130 W Louisiana Ave    Denver     CO   80219

      RMSTTN07

      RMSELG05

      PHTAS002       21918    11   340       39.691141        -105.042055     4255 W. Florida Ave    Denver     CO   80224

      RMSTTN07

      RMSELG05

      PHTAS002       21918    1    340       39.691141        -105.042055     4255 W. Florida Ave    Denver     CO   80224

    mavsms_pol01

    mavsms_pol03

    mavsms_ttn02

      PHTAS002       21918    1    340       39.691141        -105.042055     4255 W. Florida Ave    Denver     CO   80224

    mavsms_pol02

    mavsms_ttn02

    mavsms_ttn01

      TTTAS102       34686    11   330       39.678563        -105.055443      5352 W Evans Ave.     Denver     CO   80227

      TTTAS102       100349   1             39.52911945      -104.8717389     9951 Ridgegate Pkwy   Littleton   CO   80124

      TTTAS102       100349   1             39.52911945      -104.8717389     9951 Ridgegate Pkwy   Littleton   CO   80124

    mavsms_ttn01

    mavsms_pol01

    mavsms_ttn01

    mavsms_pol02

    mavsms_pol01

    mavsms_ttn01

    mavsms_ttn03

      TTTAS102       21858    2              39.656488        -105.05475     5353 W. DARTMOUTH       Denver     CO   80227

      TTTAS102       21985    3    230       39.723044        -105.079848     7456 West 5th Ave     Lakewood    CO   80226

    mavsms_pol03



Information Provided By:
T-Mobile US, Inc.                        4 Sylvan Way, Parsippany, New Jersey 07054                                          Page: 15 of 36
Law Enforcement Relations                   Tel: 866-537-0911; Fax: 973-292-8697
      TTTAS102       21918   1                    340       39.691141        -105.042055     4255 W. Florida Ave      Denver      CO   80224

      TTTAS102       39919   1                    340       39.693002        -105.026518    3130 W Louisiana Ave      Denver      CO   80219

      TTTAS102       22034   1                    340       39.992708        -105.155091    1955 N. Washington St.   Louisville   CO   80027

      TTTAS102       31056   12                   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      TTTAS102       31056   3                    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      CHTAS010       31056   3                    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      CHTAS010       31056   3                    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY     Boulder      CO   80304

    mavsms_ttn01

      RMSTTN08

      CHTAS010       31056   3                    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      CHTAS010       31056   12                   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      CHTAS010       31056   3                    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      CHTAS010       31056   3                    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      CHTAS010       31056   3                    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      CHTAS010       31056   12                   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      CHTAS010       31056   12                   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      CHTAS010       31056   12                   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY     Boulder      CO   80304

      CHTAS010       31056   3                    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY     Boulder      CO   80304



Information Provided By:
T-Mobile US, Inc.                                       4 Sylvan Way, Parsippany, New Jersey 07054                                             Page: 16 of 36
Law Enforcement Relations                                  Tel: 866-537-0911; Fax: 973-292-8697
      CHTAS010       31056   12                   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      CHTAS010       31056   12                   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      CHTAS010       31056   12                   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      CHTAS010       31056   12                   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      CHTAS010       31056   12                   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      CHTAS010       31056   22                   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      CHTAS010       31056   12                   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      CHTAS010       34519   13                   200       40.061005        -105.282944      4777 N. Broadway     Boulder   CO   80304

      CHTAS010       31056   3                    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      CHTAS010       31056   3                    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY   Boulder   CO   80304

    mavsms_ttn02

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      NYTAS001

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      DATAS010       31056   3                    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY   Boulder   CO   80304

    mavsms_pol02

      RMSELG07

      RMSTTN07

      DATAS010       31056   12                   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      DATAS010       31056   12                   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY   Boulder   CO   80304

    mavsms_ttn02



Information Provided By:
T-Mobile US, Inc.                                       4 Sylvan Way, Parsippany, New Jersey 07054                                        Page: 17 of 36
Law Enforcement Relations                                  Tel: 866-537-0911; Fax: 973-292-8697
    mavsms_ttn02

      DATAS010       22391   1   240       39.863264        -105.053797     9191 Sheridan Blvd.     Northeast   CO   80031
                                                                                                    Jefferson
    mavsms_ttn01

    mavsms_ttn02

    mavsms_ttn02

    mavsms_pol01

    mavsms_ttn03

    mavsms_pol02

    mavsms_ttn02

      RMSELG07

      RMSELG06

      RMSELG07

      RMSELG06

      RMSELG07

      RMSELG06

      DATAS010       21822   1   330       39.756048        -104.750007     20150 SKY RANCH RD       Aurora     CO   80011

      DATAS010       26589   3   240       39.756194        -104.428565        555 Colfax Ave       Bennett     CO   80102

    mavsms_pol03

    mavsms_pol03

    mavsms_pol03

    mavsms_pol03

    mavsms_pol03

    mavsms_pol03

      DATAS010       33781   2   120       39.306586        -103.266323   55278 County Highway 63    Arriba     CO   80828

      DATAS010       33781   2   120       39.306586        -103.266323   55278 County Highway 63    Arriba     CO   80828

    mavsms_pol01

      PHMSS317       33782   1   60        39.263557        -102.874967        15677 Hwy 59          Seibert    CO   80834   33782    1



Information Provided By:
T-Mobile US, Inc.                      4 Sylvan Way, Parsippany, New Jersey 07054                                                    Page: 18 of 36
Law Enforcement Relations                 Tel: 866-537-0911; Fax: 973-292-8697
    mavsms_pol02

    mavsms_pol02

      RMSPOL05

      RMSELG06

      CRTAS001       32882   3                    260       39.305871        -102.268562         501 14th St.      Burlington   CO   80807

      CRTAS001       32882   3                    260       39.305871        -102.268562         501 14th St.      Burlington   CO   80807

      RMSPOL05

      RMSELG06

      RMSPOL05

      RMSELG06

      ATTAS002       21918   1                    340       39.691141        -105.042055     4255 W. Florida Ave    Denver      CO   80224

      ATTAS002       31056   12                   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY    Boulder     CO   80304

      ATTAS002       31056   3                    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY    Boulder     CO   80304

      ATTAS002       31056   3                    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY    Boulder     CO   80304

      ATTAS002       31056   3                    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY    Boulder     CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY    Boulder     CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY    Boulder     CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY    Boulder     CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY    Boulder     CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY    Boulder     CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY    Boulder     CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY    Boulder     CO   80304

      PHMSS317                    11084   10942   110        40.1021         -105.287446   6901 N. FOOTHILLS HWY    Boulder     CO   80304

      PHMSS317                    11084   10943   180       40.102083        -105.287472   6901 N. FOOTHILLS HWY    Boulder     CO   80304

      ATTAS002

      PHMSS317                    11084   10533   200       40.061081        -105.282953      4777 N. Broadway      Boulder     CO   80304

      PHMSS317                    11084   10533   200       40.061081        -105.282953      4777 N. Broadway      Boulder     CO   80304



Information Provided By:
T-Mobile US, Inc.                                       4 Sylvan Way, Parsippany, New Jersey 07054                                           Page: 19 of 36
Law Enforcement Relations                                  Tel: 866-537-0911; Fax: 973-292-8697
      NVTAS004       31056   1    10        40.102169        -105.287458   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      NVTAS004       31056   1    10        40.102169        -105.287458   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      NVTAS004       31056   12   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      NVTAS004       31056   3    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      NVTAS004       31056   3    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      RMSELG05

      RMSELG05

      RMSTTN08

      NVTAS004       31056   3    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      NVTAS004       31056   3    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      NVTAS004       31056   3    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      NVTAS004       31056   3    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      NVTAS004       31056   3    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      NVTAS004       31056   12   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      NVTAS004       31056   12   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      NVTAS004       31056   3    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      NVTAS004       31056   3    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      RMSTTN08

      NVTAS004       31056   12   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      NVTAS004       31056   12   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      NVTAS004       31056   12   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      NVTAS004       31056   12   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      NVTAS004       31056   3    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY   Boulder   CO   80304

    mavsms_ttn03

    mavsms_pol02

      NVTAS004       31056   12   110       40.102106        -105.287445   6901 N. FOOTHILLS HWY   Boulder   CO   80304

      NVTAS004       31056   3    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY   Boulder   CO   80304



Information Provided By:
T-Mobile US, Inc.                       4 Sylvan Way, Parsippany, New Jersey 07054                                        Page: 20 of 36
Law Enforcement Relations                  Tel: 866-537-0911; Fax: 973-292-8697
      NVTAS004       31056   3    180       40.102083        -105.287458   6901 N. FOOTHILLS HWY       Boulder     CO   80304

      NVTAS004       31056   2    110       40.102106        -105.287445   6901 N. FOOTHILLS HWY       Boulder     CO   80304

      NVTAS004       34549   11             40.0652025       -105.21167       6055 Longbow Dr.         Boulder     CO   80301

      NVTAS004       34694   12   110      39.98639335       -105.232968    4920 Table Mesa Drive      Boulder     CO   80303

      NVTAS004       34694   12   110      39.98639335       -105.232968    4920 Table Mesa Drive      Boulder     CO   80303

      NVTAS004       34694   12   110      39.98639335       -105.232968    4920 Table Mesa Drive      Boulder     CO   80303

      NVTAS004       34694   12   110      39.98639335       -105.232968    4920 Table Mesa Drive      Boulder     CO   80303

    mavsms_ttn03

      NVTAS004       34694   12   110      39.98639335       -105.232968    4920 Table Mesa Drive      Boulder     CO   80303

      NVTAS004       22264   12   45        39.959794        -105.215232       6087 MARSHALL           Boulder     CO   80303

      NVTAS004       22264   12   45        39.959794        -105.215232       6087 MARSHALL           Boulder     CO   80303

      NVMSS319

      NVMSS319

      ATTAS001

      ATTAS001

      CRTAS001       36796   14   170       39.890454        -105.065769   10600 Westminster Blvd.   Westminster   CO   80020

      CRTAS001       36796   14   170       39.890454        -105.065769   10600 Westminster Blvd.   Westminster   CO   80020

      CRTAS001       36796   14   170       39.890454        -105.065769   10600 Westminster Blvd.   Westminster   CO   80020

    mavsms_ttn01

      CRTAS001       21898   12   85        39.838507        -105.032386       7880 Lowell Blvd      Westminster   CO   80030

      CRTAS001       34299   12   100       39.7988065       -104.985031       181 E. 56TH AVE         Denver      CO   80216

      CRTAS001       34299   12   100       39.7988065       -104.985031       181 E. 56TH AVE         Denver      CO   80216

      CRTAS001       34299   12   100       39.7988065       -104.985031       181 E. 56TH AVE         Denver      CO   80216

      CRTAS001       34693   12   100      39.77666773       -104.999638        4450 LIPAN ST          Denver      CO   80211

      CRTAS001       34693   12   100      39.77666773       -104.999638        4450 LIPAN ST          Denver      CO   80211

      CRTAS001       34387   12   100       39.711645        -105.028468        252 S. Hooker          Denver      CO   80219

      CRTAS001       34387   12   100       39.711645        -105.028468        252 S. Hooker          Denver      CO   80219



Information Provided By:
T-Mobile US, Inc.                       4 Sylvan Way, Parsippany, New Jersey 07054                                              Page: 21 of 36
Law Enforcement Relations                  Tel: 866-537-0911; Fax: 973-292-8697
    mavsms_pol01

      CRTAS001       34463   13                   220       39.698727        -105.023608      1000 S. Eliot Street   Denver   CO   80219

      CRTAS001       21918   1                    340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CRTAS001       21918   1                    340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CRTAS001       21918   1                    340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CRTAS001       21918   1                    340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CRTAS001       21918   1                    340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      PHMSS317                    11097   35261   340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CRTAS001       21918   1                    340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CRTAS001       21918   1                    340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CRTAS001       21918   11                   340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CRTAS001       21918   1                    340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CRTAS001       21918   1                    340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CRTAS001       21918   1                    340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      RMSELG06

      RMSPOL05

      CRTAS001       21918   1                    340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      RMSELG06

      RMSELG06

      CRTAS001       21918   11                   340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

    mavsms_pol02

      CRTAS001       21918   11                   340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CRTAS001       21918   11                   340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

    mavsms_pol02

      CRTAS001       21918   11                   340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CRTAS001       21918   11                   340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224

      CRTAS001       21918   1                    340       39.691141        -105.042055     4255 W. Florida Ave     Denver   CO   80224



Information Provided By:
T-Mobile US, Inc.                                       4 Sylvan Way, Parsippany, New Jersey 07054                                         Page: 22 of 36
Law Enforcement Relations                                  Tel: 866-537-0911; Fax: 973-292-8697
      CRTAS001       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      CRTAS001       21918   11   340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      CRTAS001       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

    mavsms_pol03

    mavsms_pol03

    mavsms_pol02

    mavsms_pol03

    mavsms_pol03

      CRTAS001       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      CRTAS001       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      RMSELG06

    mavsms_pol02

      RMSELG06

    mavsms_pol03

      CRTAS001       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHTAS002       21918   11   340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHTAS002       21918   11   340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHTAS002       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

    mavsms_ttn01

      PHTAS002       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHTAS002       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHTAS002       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHTAS002       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHTAS002       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHTAS002       21918   11   340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHTAS002       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

    mavsms_pol03



Information Provided By:
T-Mobile US, Inc.                       4 Sylvan Way, Parsippany, New Jersey 07054                                       Page: 23 of 36
Law Enforcement Relations                  Tel: 866-537-0911; Fax: 973-292-8697
      PHTAS002       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHTAS002       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHTAS002       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHTAS002       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHTAS002       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHTAS002       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHTAS002       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHMSS317

      PHTAS002       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHTAS002       21918   11   340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHTAS002       21918   11   340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

      PHTAS002       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224

    mavsms_pol03

      PHTAS002       21918   1    340       39.691141        -105.042055     4255 W. Florida Ave   Denver   CO   80224




Information Provided By:
T-Mobile US, Inc.                       4 Sylvan Way, Parsippany, New Jersey 07054                                       Page: 24 of 36
Law Enforcement Relations                  Tel: 866-537-0911; Fax: 973-292-8697
                            Last LAC ID   Last Cell ID   Last Tower   Last Tower LAT    Last Tower      Last Tower Address   Last Tower City Last Tower Last Tower
                                                          Azimuth                         LONG                                                  State       Zip




Information Provided By:
T-Mobile US, Inc.                                                           4 Sylvan Way, Parsippany, New Jersey 07054                                               Page: 25 of 36
Law Enforcement Relations                                                      Tel: 866-537-0911; Fax: 973-292-8697
                            11097   35261   340   39.691141      -105.042055      4255 W. Florida Ave   Denver   CO   80224




Information Provided By:
T-Mobile US, Inc.                                    4 Sylvan Way, Parsippany, New Jersey 07054                               Page: 26 of 36
Law Enforcement Relations                               Tel: 866-537-0911; Fax: 973-292-8697
Information Provided By:
T-Mobile US, Inc.           4 Sylvan Way, Parsippany, New Jersey 07054   Page: 27 of 36
Law Enforcement Relations      Tel: 866-537-0911; Fax: 973-292-8697
                            11084   10942   110   40.1021       -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10942   110   40.1021       -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10942   110   40.1021       -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10942   110   40.1021       -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10942   110   40.1021       -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10942   110   40.1021       -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10942   110   40.1021       -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10942   110   40.1021       -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10942   110   40.1021       -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304




Information Provided By:
T-Mobile US, Inc.                                   4 Sylvan Way, Parsippany, New Jersey 07054                                Page: 28 of 36
Law Enforcement Relations                              Tel: 866-537-0911; Fax: 973-292-8697
                            11084   10942   110    40.1021        -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10942   110    40.1021        -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10942   110    40.1021        -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10942   110    40.1021        -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10942   110    40.1021        -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304




                            11084   20051         40.0652025       -105.21167       6055 Longbow Dr.     Boulder   CO   80301




                            11084   10942   110    40.1021        -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304




Information Provided By:
T-Mobile US, Inc.                                     4 Sylvan Way, Parsippany, New Jersey 07054                                Page: 29 of 36
Law Enforcement Relations                                Tel: 866-537-0911; Fax: 973-292-8697
                            60   39.263557      -102.874967        15677 Hwy 59   Seibert   CO   80834



Information Provided By:
T-Mobile US, Inc.                   4 Sylvan Way, Parsippany, New Jersey 07054                           Page: 30 of 36
Law Enforcement Relations              Tel: 866-537-0911; Fax: 973-292-8697
                            11084   10942   110    40.1021       -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10942   110    40.1021       -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10942   110    40.1021       -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10942   110    40.1021       -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10942   110    40.1021       -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10942   110    40.1021       -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10942   110    40.1021       -105.287446    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10943   180   40.102083      -105.287472    6901 N. FOOTHILLS HWY   Boulder   CO   80304

                            11084   10533   200   40.061081      -105.282953       4777 N. Broadway     Boulder   CO   80304




                            11084   10533   200   40.061081      -105.282953       4777 N. Broadway     Boulder   CO   80304

                            11084   10533   200   40.061081      -105.282953       4777 N. Broadway     Boulder   CO   80304



Information Provided By:
T-Mobile US, Inc.                                    4 Sylvan Way, Parsippany, New Jersey 07054                                Page: 31 of 36
Law Enforcement Relations                               Tel: 866-537-0911; Fax: 973-292-8697
Information Provided By:
T-Mobile US, Inc.           4 Sylvan Way, Parsippany, New Jersey 07054   Page: 32 of 36
Law Enforcement Relations      Tel: 866-537-0911; Fax: 973-292-8697
Information Provided By:
T-Mobile US, Inc.           4 Sylvan Way, Parsippany, New Jersey 07054   Page: 33 of 36
Law Enforcement Relations      Tel: 866-537-0911; Fax: 973-292-8697
                            11097   35261   340   39.691141      -105.042055      4255 W. Florida Ave   Denver   CO   80224




Information Provided By:
T-Mobile US, Inc.                                    4 Sylvan Way, Parsippany, New Jersey 07054                               Page: 34 of 36
Law Enforcement Relations                               Tel: 866-537-0911; Fax: 973-292-8697
Information Provided By:
T-Mobile US, Inc.           4 Sylvan Way, Parsippany, New Jersey 07054   Page: 35 of 36
Law Enforcement Relations      Tel: 866-537-0911; Fax: 973-292-8697
Information Provided By:
T-Mobile US, Inc.           4 Sylvan Way, Parsippany, New Jersey 07054   Page: 36 of 36
Law Enforcement Relations      Tel: 866-537-0911; Fax: 973-292-8697
Attachment B
                      IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF DENVER




UNITED STATES OF AMERICA,

               Plaintiff,

v.                                          Criminal Action No. 18-CR-00266-PAB


1. JOANNA ZARATE-SUAREZ,
2. EDWIN ROMAN-ACEVEDO,
3. CHRISTINA FITZGERALD,
4. OMAR HUMBERTO GONZALEZ-HERNANDEZ,
     a/k/a Omar Gonzalez,
     a/k/a Omar Humberto-Gonzales, and
5. JEREMIAH U. SERR,

               Defendants.


                            CERTIFICATION UNDER RULE 902(13)


        I, Kelvin A. Ivery, hereby declare the following:


     1. I am a Telecommunications Specialist with the Drug Enforcement Administration,
assigned to the Denver Division.
     2. I have been employed as a Telecommunications Specialist since February of 1998.
Prior to joining the Drug Enforcement Administration, I spent twelve years on active duty in
the United States Air Force, where I gained most of my technical and troubleshooting
knowledge, skills and abilities. In 1998, I was sent to a 5 week technical school held by the
DEA to learn about various technical equipment utilized to by the agency. In addition, I
have been trained on Cellebrite equipment and software by attending H11 Mobile Forensic
training in 2016. I am assigned to maintain and update the software on the Cellebrite
machine with serial number (1454063731). The Cellebrite device is a privately manufactured
computer forensic tool in common usage with American law enforcement agencies.
Generally described, the Cellebrite machine and its UFED (Universal Forensic Extraction
Device) PC (Pro Cell) software is a tool for extracting exact copies of data from the memory
of cellular phones.
   3. The National Institute of Standards and Technology (NIST) of the Department of
Homeland Security routinely tests computer forensic tools to provide measurable assurance
to practitioners, researchers, and other users that the tools used in computer forensics
investigations provide accurate results. NIST has tested the software for Cellebrite up to
UFED4PC v.6.2.1 and Physical Analyzer v6.3.0.284. (See
https://www.dhs.gov/sites/default/files/publications/508_Test%20Results_NIST_Mobile%20
Device%20Acquisition%20Tool%20UFED4PC%20v6.2.1%20Physical%20Analyzer%20v6.
3.0.284.pdf). The UFEDPC software extracts data from the cell phone. The Physical
Analyzer software identifies the types of data and puts it into a format that a person can read.
   4. The NIST report concludes that, with the exception of a few artifacts not relevant to
the type of cell phone used in this case, the Cellebrite tools accurately copy data from the cell
phone.
   5. The tests that I ran were on a Cellebrite machine using UFED4PC v7.5.0.845 and
Physical Analyzer v7.6.0.83. I am aware that NIST tests Cellebrite software periodically, but
the NIST does not test every software update. The current software I used has identical
functionality to that tested by the NIST.
         6. I have personally tested this Cellebrite device running the current software with an
iPhone 7 that I maintain to be certain that the Cellebrite software accurately extracts data
from the type of cell phone involved in this case. Based upon my test observations, I have
concluded that it does.
         7. I can therefore certify that the Cellebrite (Physical Analyzer 7.14.0.13) is an
electronic process or system that produces a reliable result of Government Exhibit [N-21]
(cellular phone) and that the data contained in Government Exhibit [N-22] is an accurate
copy of data contained on the subject telephone (a copy of data that I logically extracted from
N-21 via the use of a Cellebrite device that was in turn placed on storage media).



                                                 2
      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that this
Certification is true and correct to the best of my knowledge, information, and belief.



                                         Kelvin A. Ivery
                                         KELVIN A. IVERY
                                         TELECOMMUNICATIONS SPECIALIST

                                         This 14th day of February, 2019




                                            3
Attachment C
                      IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF DENVER




UNITED STATES OF AMERICA,

               Plaintiff,

v.                                          Criminal Action No. 18-CR-00266-PAB


1. JOANNA ZARATE-SUAREZ,
2. EDWIN ROMAN-ACEVEDO,
3. CHRISTINA FITZGERALD,
4. OMAR HUMBERTO GONZALEZ-HERNANDEZ,
     a/k/a Omar Gonzalez,
     a/k/a Omar Humberto-Gonzales, and
5. JEREMIAH U. SERR,

               Defendants.


                            CERTIFICATION UNDER RULE 902(13)


        I, Kelvin A. Ivery, hereby declare the following:


     1. I am a Telecommunications Specialist with the Drug Enforcement Administration,
assigned to the Denver Division.
     2. I have been employed as a Telecommunications Specialist since February of 1998.
Prior to joining the Drug Enforcement Administration, I spent twelve years on active duty in
the United States Air Force, where I gained most of my technical and troubleshooting
knowledge, skills and abilities. In 1998, I was sent to a 5 week technical school held by the
DEA to learn about various technical equipment utilized to by the agency. In addition, I
have been trained on Cellebrite equipment and software by attending H11 Mobile Forensic
training in 2016. I am assigned to maintain and update the software on the Cellebrite
machine with serial number (1454063731). The Cellebrite device is a privately manufactured
computer forensic tool in common usage with American law enforcement agencies.
Generally described, the Cellebrite machine and its UFED (Universal Forensic Extraction
Device) PC (Pro Cell) software is a tool for extracting exact copies of data from the memory
of cellular phones.
   3. The National Institute of Standards and Technology (NIST) of the Department of
Homeland Security routinely tests computer forensic tools to provide measurable assurance
to practitioners, researchers, and other users that the tools used in computer forensics
investigations provide accurate results. NIST has tested the software for Cellebrite up to
UFED4PC v.6.2.1 and Physical Analyzer v6.3.0.284. (See
https://www.dhs.gov/sites/default/files/publications/508_Test%20Results_NIST_Mobile%20
Device%20Acquisition%20Tool%20UFED4PC%20v6.2.1%20Physical%20Analyzer%20v6.
3.0.284.pdf). The UFEDPC software extracts data from the cell phone. The Physical
Analyzer software identifies the types of data and puts it into a format that a person can read.
   4. The NIST report concludes that, with the exception of a few artifacts not relevant to
the type of cell phone used in this case, the Cellebrite tools accurately copy data from the cell
phone.
   5. The tests that I ran were on a Cellebrite machine using UFED4PC v7.5.0.845 and
Physical Analyzer v7.6.0.83. I am aware that NIST tests Cellebrite software periodically, but
the NIST does not test every software update. The current software I used has identical
functionality to that tested by the NIST.
         6. I have personally tested this Cellebrite device running the current software with an
iPhone 7 that I maintain to be certain that the Cellebrite software accurately extracts data
from the type of cell phone involved in this case. Based upon my test observations, I have
concluded that it does.
         7. I can therefore certify that the Cellebrite (Physical Analyzer 7.14.0.13) is an
electronic process or system that produces a reliable result of Government Exhibit [N-3]
(cellular phone) and that the data contained in Government Exhibit [N-9] is an accurate copy
of data contained on the subject telephone (a copy of data that I logically extracted from N-3
via the use of a Cellebrite device that was in turn placed on storage media).



                                                 2
      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that this
Certification is true and correct to the best of my knowledge, information, and belief.



                                         Kelvin A. Ivery
                                         KELVIN A. IVERY
                                         TELECOMMUNICATIONS SPECIALIST

                                         This 14th day of February, 2019




                                            3
